ON CONFESSION OF ERROR
PER CURIAM.
Based on a probation violation, the trial judge imposed a departure sentence greater than a one cell upward increase beyond that prescribed by the guidelines. As the state concedes, this was erroneous. Ree v. State (Fla. Case no. 71,424, opinion filed, November 16, 1989) [14 FLW 565]; Lambert v. State, 545 So.2d 838 (Fla.1989); Perez v. State, 554 So.2d 14 (Fla.3d DCA 1989). Accordingly, the sentence under review is reversed with directions to resen-tence the defendant, pursuant to Florida Rule of Criminal Procedure 3.701 d 14, to no more than one cell above that otherwise provided by the sentencing guidelines.